EX PARTE QUAYLE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “…each of the support structures having the vertical channel structure” (lines 12 and 13) is unclear. It appears the Applicant meant to say –each of the support structures having the same structure as each of the vertical channel structures—or something equivalent. In order to advance prosecution, this is what will be assumed. Appropriate correction is required.
Claims 2-4 are objected to because they depend from claim 1.

Allowable Subject Matter
Claims 5-20 are allowed and claims 1-4 are allowable if the claim objection above is overcome. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest 
The prior art fails to teach a combination of all of the features in the claims. As to claims 1-4, Miyata (US 9449987) teaches a memory device (fig. 12E) comprising: 5a stacked structure having a cell region (100) and a slimming region (300) therein and formed by alternately stacking insulating layers (32) and conductive layers (42); vertical channel structures (55 in region 100) formed to pass through the stacked structure in the cell region; 10support structures (55 in region 300) formed to pass through the stacked structure in the slimming region, each of the support structures having the same structure as each of the vertical channel structures; an etching prevention layer (70) formed over the stacked structure; and contact plugs (66) formed to pass through the etching prevention layer and coupled to the conductive layers (Fig. 12E).
Miyata fails to teach the support structures have different heights depending on a stacked height of the slimming region and the etching prevention layer 15comprises carbon. 
As to claims 5-16, Miyata teaches all of the steps (similar to those claimed in claim 1) but fails to teach the stacked structure has a stepped structure in the slimming region. Miyata further teaches etching for the contact holes is only performed in the slimming region and not in the cell region, and the etching prevention layer does not comprise carbon.
As to claims 17-20, Miyata teaches forming a stacked structure (Fig. 12E) formed by alternately stacking first 15material layers (32) and second material layers (42); successively forming an etching prevention layer (72) and an interlayer insulating layer 
Miyata does not teach forming a fourth material layer in the slit region and the etching prevention layer is formed of material having an etch selectivity different from an etch selectivity of the second material layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: objection to claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/21/21